EVERETT, Chief Judge
(concurring):
Court-martial service is of such importance that it should not be interrupted unless the interruption is unavoidable because of urgent military duties. If this principle — recognized in the customs and policies of the Armed Services1 and reaffirmed here by the Court of Military Review2 — had been adhered to by those concerned with Brice’s trial, this Court would not have been confronted with an issue of alleged command influence.
In light of the disposition of that issue, we need not decide Issue III. However, certainly the Court is not condoning the action of the trial counsel who appears to have been requesting the military judge to warn a defense witness — who had his own lawyer — that if he testified in a certain way, he would be prosecuted for violating a Navy regulation.3 Such tactics are impermissible, for they create at least the appearance that the Government — contrary to the Uniform Code, see Article 46, 10 U.S.C. § 846, and the Constitution, see Amendment VI — is attempting to block appellant’s access to exculpatory evidence.4
Excusal From Court-Martial Duties. This duty takes precedence over all other duties, and members will be excused by the convening authority only for good cause----

. See, e.g., paragraph 402.4, Marine Corps Development and Education Command Order P5800.7A (July 5, 1979), which states:


. As the court below acknowledged in footnote 1 to its opinion, “[c]ustom and tradition within the naval service have uniformly recognized that duty as a court-martial member takes precedence over normal duties in the absence of extraordinary circumstances." Unpublished opinion at 4.


. Whether the facts revealed by such testimony would have established criminal liability is itself questionable.


. In light of all the circumstances reflected in the record, I do not consider the situation here to fall within United States v. Milbum, 8 M.J. 110, 114 (C.M.A. 1979). See also United States v. Howard, 5 U.S.C.M.A. 186, 17 C.M.R. 186 (1954).